DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2022/0003810, cited in IDS dated 06/20/2022) in view of Ding et al. (US 2020/0273919, cited in IDS dated 06/20/2022), and further in view of Lee et al. (US 2020/0194721).
Regarding claim 1, Ye discloses a display device (Figs 5A-5B; [0051], e.g., a display device 10) comprising: 
a display panel ([0058]-[0059], e.g., a display panel 100) including a hole area ([0009], [0040], [0062], e.g., a first area includes a detecting wiring 1 and an opening 20), a display area around the hole area ([0060]-[0061], e.g., a display area around the hole area and includes the thin film transistor 5 and the touch electrode 10), and a non-display area around the display area ([0063], e.g., a peripheral area around the display area);  
a first-first insulating layer disposed in the hole area ([0061], e.g., the passivation layer 1053 is an insulation layer disposed in the hole area);
a plurality of sensing electrodes disposed on the display area ([0061], e.g., a plurality of touch electrodes disposed in the display area); 
a crack detection pattern disposed in the hole area (Fig. 5B; [0040], e.g., the crack detection part 10 includes detection pattern (13, 14, 15) disposed in the hole area);  
a crack detection line disposed on the non-display area ([0052]-[0063], e.g., signal wiring (2, 3) is disposed on the peripheral area); and 
a connection pattern disposed on the display area to be insulated from the plurality of sensing electrodes, and connected to the crack detection pattern and the crack detection line (Figs 5B and 6; [0033], [0061]-[0062], e.g., a connection pattern (11, 12) disposed on the display area to be insulated from the plurality of sensing electrode 1054 and connected to the crack detection pattern (13, 14, 15) and the signal wiring (2, 3)).
Ye does not specifically disclose wherein the crack detection pattern is disposed on the first-first insulating layer, wherein the connection pattern is disposed in a first sensing electrode of the plurality of sensing electrodes, wherein the first sensing electrode is disposed between the hole area and the non-display area, wherein an edge of the first-first insulating layer disposed at a boundary between the display area and the hole area has a step structure of at least two steps.
However, Ding discloses a display device (Fig. 1; [0033], e.g., a display device) comprising:
a display panel including a hole area (e.g., a hole area BA1, KA), a display area around the hole area (e.g., display area AA), and a non- display area around the display area (e.g., a bezel area BA); 
a plurality of sensing electrodes disposed on the display area (Fig. 2; [0036], e.g., a plurality of sensing electrodes 40 are disposed on the display area AA); 
a crack detection pattern disposed on a first-first insulating layer in the hole area (Figs 1-2; [0037], e.g., a crack detection pattern L1 is disposed on the touch layer 40 on the insulation later 30);
a crack detection line disposed on the non-display area (e.g., a crack detection line L3 is disposed on the bezel area BA); and
 a connection pattern disposed in a first sensing electrode of the plurality of sensing electrodes disposed on the display area to be insulated from the plurality of sensing electrodes (Fig. 8; [0056], e.g., a connection pattern L2 is disposed in the dummy electrodes 40c of the plurality of sensing electrodes 40) and connected to the crack detection pattern and the crack detection line (Fig. 1; e.g., the connection pattern L2 is connected to crack detection pattern L1 and the detection line L3), 
wherein the first sensing electrode is disposed between the hole area and the non-display area (Figs 1 and 8, e.g., the first sensing electrode L2/40c is disposed between the hole area KA and the bezel area BA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ding in the invention of Ye for disposing a connection pattern in a first sensing electrode of a plurality of sensing electrodes in a display area so that the first sensing electrode can be effectively utilized and a space occupied by a wiring can be reduced (see [0057] of Ding).  
Ye in view of Ding does not disclose wherein an edge of the first-first insulating layer disposed at a boundary between the display area and the hole area has a step structure of at least two steps.
However, Lee discloses a display device (Figs 1-2; [0025]-[0026], e.g., a display device) comprising: 
a display panel ([0004], [0028], e.g., a light emitting display panel) including a hole area ([0046], [0048], e.g., a first area includes a barrier area BA and a hole area HA), a display area around the hole area (e.g., an emission area EA around the first area), 
an insulating layer disposed in the hole area (Fig. 7; [0069], e.g., a touch insulating film 198 disposed in the first area), 
wherein an edge of the insulating layer disposed at a boundary between the display area and the hole area has a step structure of at least two steps (Fig. 7, e.g., an edge of the touch insulating film 198 is disposed at a boundary between the first area (BA, HA) and the emission area EA and has a step structure).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Ye in view of Ding for disposing a touch insulating layer in a hole area and forming a step structure of at least two steps along an edge of the touch insulating layer to cover a moisture penetration layer and a touch buffer layer in order to effectively prevent the moisture from penetrating from a side wall of a hole into an outer surface of the light emitting device (Lee; [0072]-[0073]).

Regarding claim 2, Ye further discloses the display device of claim 1, wherein the crack detection pattern comprises a first end and a second end and surrounds a hole defined in the hole area (Figs 2-5B, [0040], e.g., the detection pattern (14, 15) surrounds a hole 20), and wherein the hole penetrates the first-first insulating layer (Figs 1 and 6; [0004], [0061], e.g., the hole 20 penetrates the display panel including the insulating layer 1053).  
Regarding claim 18, Ye further discloses the display device of claim 1, wherein the crack detection pattern, the crack detection line, and the connection pattern comprise a conductive material ([0033], [0040], e.g., the detection pattern (13, 14, 15), the detection line (2, 3) and the connection pattern (11, 12) are conductive wirings). 

Regarding claim 22, Ye discloses a display device (Figs 5A-5B; [0051], e.g., a display device 10) comprising: 
a display panel ([0058]-[0059], e.g., a display panel 100) including a first area ([0009], [0062], e.g., a first area includes a detecting wiring 1 and an opening), a second area around the first area ([0060]-[0061], e.g., a display area including the thin film transistor 5 and the touch electrode 10), and a third area around the second area ([0063], e.g., a peripheral area around the display area);  
an insulating layer disposed in the first area ([0061], e.g., the passivation layer 1053 is an insulation layer disposed in the first area); 
a plurality of sensing electrodes disposed on the second area ([0061], e.g., a plurality of touch electrodes are disposed in the display area); 
a crack detection pattern disposed in the first area (Fig. 5B; [0040], e.g., the crack detection part 10 includes detection pattern (13, 14, 15) disposed in the hole area);  
a crack detection line disposed on the third area ([0052]-[0063], e.g., signal wiring (2, 3) is disposed on the peripheral area); and 
a connection pattern disposed on the second area to be insulated from the plurality of sensing electrodes, and configured to connect the crack detection pattern and the crack detection line (Figs 5B and 6; [0033], [0061]-[0062], e.g., a connection pattern (11, 12) disposed on the display area to be insulated from the plurality of sensing electrode 1054 and connected to the crack detection pattern (13, 14, 15) and the signal wiring (2, 3)).
Ye does not specifically disclose the display device wherein the crack detection pattern is disposed on the insulating layer, wherein the crack detection pattern disposed on the insulating layer; the connection pattern disposed in a first sensing electrode of the plurality of sensing electrodes disposed on the second area, wherein the first sensing electrode is disposed between the first area and the third area; and a capping layer disposed on the insulating layer to cover an edge of the insulating layer.
However, Ding discloses a display device (Fig. 1; [0033], e.g., a display device) comprising:
a display panel including a first area (e.g., a hole area BA1, KA), a second area around the first area (e.g., display area AA), and a third area around the second area (e.g., a bezel area BA); 
a plurality of sensing electrodes disposed on the second area (Fig. 2; [0036], e.g., a plurality of sensing electrodes 40 are disposed on the display area AA); 
a crack detection pattern disposed on a first-first insulating layer in the first area (Figs 1-2; [0037], e.g., a crack detection pattern L1 is disposed on the touch layer 40 on the insulation later 30);
a crack detection line disposed on the third area (e.g., a crack detection line L3 is disposed on the bezel area BA); and
 a connection pattern disposed in a first sensing electrode of the plurality of sensing electrodes disposed on the second area to be insulated from the plurality of sensing electrodes (Fig. 8; [0056], e.g., a connection pattern L2 is disposed in the dummy electrodes 40c of the plurality of sensing electrodes 40) and connected to the crack detection pattern and the crack detection line (Fig. 1; e.g., the connection pattern L2 is connected to crack detection pattern L1 and the detection line L3), 
wherein the first sensing electrode is disposed between the first area and the third area (Figs 1 and 8, e.g., the first sensing electrode L2/40c is disposed between the hole area KA and the bezel area BA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ding in the invention of Ye for disposing a connection pattern in a first sensing electrode of a plurality of sensing electrodes in a display area so that the first sensing electrode can be effectively utilized and a space occupied by a wiring can be reduced (see [0057] of Ding).  
Ye in view of Ding does not disclose the display device comprising: a capping layer disposed on the insulating layer to cover an edge of the insulating layer.
However, Lee discloses a display device (Figs 1-2; [0025]-[0026], e.g., a display device) comprising: 
a display panel ([0004], [0028], e.g., a light emitting display panel) including a first area ([0046], [0048], e.g., a first area includes a barrier area BA and a hole area HA), a second area around the first area (e.g., an emission area EA around the first area), 
an insulating layer disposed in the first area (Fig. 7; [0069], e.g., a touch insulating film 198 disposed in the first area), and 
a capping layer disposed on the insulating layer to cover an edge of the insulating layer (Fig. 7; [0072]-[0073], e.g., a black layer 184 disposed on the touch insulating layer 198 to cover the edge of the touch insulating layer 198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Ye in view of Ding for disposing a capping layer on an insulating layer to cover an edge of the insulating layer in order to effectively prevent the moisture from penetrating from a side wall of a hole into an outer surface of the light emitting device (Lee; [0072]-[0073]).

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2022/0003810) in view of Lee et al. (US 2020/0194721).  
Regarding claim 19, Ye discloses a display device (Figs 5A-5B; [0051], e.g., a display device 10) comprising: 
a display panel ([0058]-[0059], e.g., a display panel 100) including a first area ([0009], [0040], [0062], e.g., a first area includes a detecting wiring 1 and an opening 20), a second area around the first area ([0060]-[0061], e.g., a display area including the thin film transistor 5 and the touch electrode 10), and a third area around the second area ([0063], e.g., a peripheral area around the display area);  
an insulating layer disposed in the first area ([0061], e.g., the passivation layer 1053 is an insulation layer disposed in the first area); 
a plurality of sensing electrodes disposed on the second area ([0061], e.g., a plurality of touch electrodes 1054 is disposed in the display area); and
a crack detection part which is disposed on the insulating layer in the first area, is insulated from the plurality of sensing electrodes, and extends to the second area and the third area ([0051], [0055], [0062], [0064], e.g., the crack detecting wiring 1 (11, 12) are disposed on the passivation layer 1053 and extended to the display area and the peripheral area).
Ye does not specifically disclose wherein an edge of the insulating layer disposed at a boundary between the first area and the second area has a step structure of at least two steps.
However, Lee discloses a display device (Figs 1-2; [0025]-[0026], e.g., a display device) comprising: 
a display panel ([0004], [0028], e.g., a light emitting display panel) including a first area ([0046], [0048], e.g., a first area includes a barrier area BA and a hole area HA), a second area around the first area (e.g., an emission area EA around the first area), 
an insulating layer disposed in the first area (Fig. 7; [0069], e.g., a touch insulating film 198 disposed in the first area),  
wherein an edge of the insulating layer disposed at a boundary between the first area and the second area has a step structure of at least two steps (Fig. 7, e.g., an edge of the touch insulating film 198 is disposed at a boundary between the first area (BA, HA) and the emission area EA and has a step structure).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Ye for disposing a touch insulating layer in a first area and forming a step structure of at least two steps along an edge of the touch insulating layer to cover a moisture penetration layer and a touch buffer layer in order to effectively prevent the moisture from penetrating from a side wall of a hole into an outer surface of the light emitting device (Lee; [0072]-[0073]).

Regarding claim 20, Ye in view of Lee further discloses the display device of claim 19, further comprising: a capping layer disposed on the insulating layer to cover the edge of the insulating layer (Lee, Fig. 7; [0072]-[0073], e.g., a black layer 184 disposed on the touch insulating layer 198 to cover the edge of the touch insulating layer 198).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2022/0003810) in view of Lee et al. (US 2020/0194721), and further in view of Lee et al. (US 2019/0198598, hereinafter “Lee 598’”).    
Regarding claim 21, Ye further discloses the display device of claim 19, further comprising: a guard ring line disposed on the third area, wherein the guard ring line does not overlap the crack detection part.
Ye in view of Lee does not specifically disclose a guard ring line disposed on the third area, wherein the guard ring line does not overlap the crack detection part.  
However, Lee 598’ discloses a display device (Fig. 4; 1000) comprising: a guard ring line disposed on a peripheral region ([0066], e.g., the signal line SL3 extend to a guard ring that extends along the periphery of the display area), wherein the guard ring line does not overlap a crack detection part (Fig. 10; [0084], e.g., the signal lines SL10 and SL11 may be connected with a crack detection circuit that is disposed in a first peripheral area PA1 or a second peripheral area PA2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ye in view of Lee and Lee 598’ for disposing a guard ring line on a peripheral area in order to prevent signal lines from being affected by external electricity.   

Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 10,868,102) and Do et al. (US 2021/0096697) are cited to disclose a display device comprising a hole area and a crack detection pattern.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623